Citation Nr: 1818890	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability, to include lumbar strain and degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from July 1984 to July 1987.  He had a subsequent period of military service that resulted in a dishonorable discharge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2018 hearing.  A transcript of that hearing is of record.  

The record reflects that the Veteran was issued a letter dated January 15, 2018 wherein he was re-invited to participate in the Department of Veterans Affairs new Rapid Appeals Modernization Program (RAMP).  The Veteran was informed that if he did not want his claim to stay in the current appeal process, and wished to participate in RAMP, he must respond within 60 days from the date of the letter. He was advised to send the RAMP Opt-in Election document along with the cover sheet to the address listed on the document.  Sixty 60 days has elapsed since the January 15, 2018 date of the letter, and a RAMP Opt-in Election document has not been received of record.  As such, the Board will proceed with adjudication of the appeal.  


FINDING OF FACT

The most probative evidence of record does not show that the Veteran's degenerative disc disease is at least as likely as not incurred in or caused by honorable active service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include lumbar strain and degenerative disc disease, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he injured his back while aboard the U. S. S. Stein in November 1986.  The Veteran states that while inspecting an engine, he fell from a height of three feet to the deck of the ship.  The Veteran reported feeling instant pain in his lower back and not being able to feel his legs.  The Veteran indicated he was transported to a military hospital where he was given pain medication.  The Veteran stated that the flight surgeon was unable to determine what was wrong with his back.  The Veteran stated that his back pain continued during and after service.  

The Board notes that the Veteran has a current disability of degenerative disc disease of the lumbar spine.  See April 30, 1014 letter from Portland, Oregon VA Medical Center.  As such, the first element of a service connection claim has been met.  Shedden, supra. 

As to the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, the Veteran is considered competent to report having injured his back in a fall in service in November 1986, as such is capable of lay observation through his senses.  The Board finds that his assertions as to the fall are credible as there is no evidence of record to contradict his assertions.  As such, the second element of a service connection claim has been met.  Shedden, supra.

As to the third element of a service connection claim, a nexus relationship between the injury in service and current disability of the lumbar spine, the Board notes that while the Veteran is competent to report symptoms such as pain, he has not been shown to possess the medical expertise to relate his current back problems to the injury he suffered in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board obtained a VA medical opinion in September 2013 to determine whether the Veteran's current lumbar spine condition is at least as likely as not related to service.  After review of the record on appeal, the VA provider opined that it is less likely than not that the Veteran's current low back condition was incurred in or caused by jumping to the ground from a three foot height during service.  The examiner reasoned that the Veteran's November 1986 injury was accompanied by reports of pain to palpation at T6-L1, whereas current complaints are in a different area, at L3-L5.  The examiner also stated that the Veteran's in-service injury appeared to resolve with rest, and then returned with exercise.  The examiner indicated that that pattern was consistent with muscle strain, and that the current pain differs from that in service.  The examiner also noted that the amount of kinetic energy from a three foot fall, as mathematically compared to the kinetic energy created by an Army parachute descent, would not be expected to cause lasting back problems.  The examiner also noted that review of the record on appeal showed denial of back pain in May 2009, and that the Veteran did not complain of back pain until 2012.  Thereafter, imaging showed minor degenerative changes at L3-L5.  

In January 2018, the Veteran's primary care provider submitted an opinion stating that the Veteran's chronic back pain is more likely than not related to the Veteran's injury during service.  The Veteran's spouse stated that the Veteran occasionally missed work in the 1990's due to his back pain, and in the 2000's he began to have difficulty standing for periods of time.  

The Board affords greater probative weight to the September 2013 medical opinion.  The examiner reviewed the record on appeal and applied his medical expertise in differentiating the Veteran's in-service injury from his current condition.  The January 2018 letter did not provide any rationale for its conclusion.  As such, the Board finds that the most probative evidence of record does not show that the Veteran's current back disability was at least as likely as not incurred in, caused by, or is otherwise etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a back disability, to include lumbar strain and degenerative disc disease, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


